Dismissed and Memorandum Opinion filed February 15, 2007







Dismissed
and Memorandum Opinion filed February 15, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00880-CV
____________
 
IN THE INTEREST OF R.L., S.L., and
D.L., Minor Children
 
 

 
On Appeal from the 315th District
Court
Harris County, Texas
Trial Court Cause No. 2005-02241J
 

 
M E M O R
A N D U M  O P I N I O N
Appellant,
Mary Tibbets, brings this appeal from a judgment terminating her parental
rights signed September 12, 2006.  The trial court found appellant was not
entitled to proceed without the advanced payment of costs.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  
On
January 11, 2007, this court issued an order stating that we would dismiss the
appeal for want of prosecution unless appellant paid, or made arrangements to
pay for, the record and provided this court with proof of payment on or before
January 29, 2007.  See Tex. R.
App. P. 37.3(b).  Appellant filed no response. 




Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 15, 2007.
Panel consists of Chief Justice Hedges and Justices
Fowler and Edelman.